Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 1 of 9
Case 19-13533   Doc 26    Filed 09/19/19 Entered 09/19/19 16:10:41     Desc Main
                            Document     Page 2 of 9




                 /s/ Timothy R. Yueill                     9/19/2019
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 3 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 4 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 5 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 6 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 7 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 8 of 9
Case 19-13533   Doc 26   Filed 09/19/19 Entered 09/19/19 16:10:41   Desc Main
                           Document     Page 9 of 9
